Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 15, 2020. Claims 1-20 are pending and currently examined. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
1) Claim 1 recites two clauses starting with “whereby” which appears to be mistype for “wherein”.
2) Claims 4 and 6-12 use single bracket “[ ]” in places where Applicant appears to show intention to remove letters or words. See e.g. “claim[s]” is claim 4 and “[1 to 6]” in claim 7. Here, if Applicant’s intention is to remove the bracketed letters or words, double brackets (“[[ ]]”) should be used instead of single brackets. See MPEP 714.
3) Claim 14 recites “according to any one of claim 13”. Here, phrase “any one of” appears to be redundant. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endl et al. (US 2013/0084637 A1, published on Apr. 4, 2013) in view of Kim et al. (Arch. Pharm. Res., Vol.20, No.3, pp. 212-217, 1997).
These claims are directed to a method for cultivating B-cells comprising the step of co-cultivating one or more B-cells with EL-4 B5 cells, wherein the EL-4 B5 cells have been irradiated prior to the co-cultivation with a dose of 9.5 Gy or less, and wherein the number of EL-4 B5 cells at the start of the co-cultivating is less than 5 x 104 per B-cell.
Endl teaches a method for obtaining a B-cell comprising the steps of: a) labeling B-cells, b) depositing the labeled B-cells as single cells, c) co-cultivating the single cell deposited B-cells with feeder cells, and d) selecting a B-cell proliferating and secreting IgG in step c) and thereby obtaining a B-cell. The method can comprise the step of incubating said B-cells at 37°C for one hour in EL-4 B5 medium prior to the depositing step. The method can also comprise the step of centrifuging said single cell deposited B-cells prior to the co-cultivation. In the cocultivation a feeder mix comprising interleukin-1beta, and tumor necrosis factor alpha and Staphylococcus aureus strain Cowans cells or BAFF or interleukin-2 and/or interleukin-10 and/or interleukin-6 and/or interleukin-4 can be used. See e.g. Abstract.
Example 4 of Endl discloses the process for preparing irradiated EL-4 B5 cells. Endl teaches that the EL-4 cells were inoculated at cell density of 3x104 cells/ml, and cultivated to cell density of below 5x105 cells/ml (because with higher cell density the stimulatory properties of the cells are lost); that, after culture medium was removed, the cells were irradiated with 50 gray (5000 rad), aliquated at between 5x106 and 1x107 and frozen at -80oC; and that for co-cultivation the cells were thawed and washed twice EL-4 B5 medium. See e.g. [0171-0174].
Example 11 of Endl discloses co-cultivation of B-cells and EL-4 B5 cells. Endl teaches that a) 200 ul of basis solution comprising EL-4 B5 cells (~ 1x105 cells/ml) and cytokines in EL-4 B5 medium and a single B cell were added to each well in a 96-well plate and incubated at 37oC for 7 days, and that b) single sorted B cells were cultured in 96-well plates with 210 μl/well EL-4 B5 medium with Pansorbin Cells (1 :20000), 5% rabbit thymocyte supernatant and gamma-irradiated EL-4-B5 cells (2x104/well) for 7 days at 37° C. in an atmosphere of 5% CO2 in the incubator. See e.g. [0184] and [0185]. Here, the Pansorbin Cells are heat-killed, formalin-fixed Staphylococcus aureus cells (Cowan I strain) that bear a high cell-surface density of protein A, useful as a solid-phase IgG-binding reagent due to the high affinity interaction of protein A with the Fc domain of IgG. See e.g. “PANSORBIN® Cells” found on internet at https://www.sigmaaldrich.com/US/en/product/mm/507858.
In summary, Endl teaches a method for cultivating one or more B-cells comprising the steps of co-cultivating one or more B-cells with EL-4 B5 cells which were irradiated prior to co-cultivation with the B-cells with a dose of 50 Gy, and at number of about 2x104 per B cells. However, Endl teaches that the irradiation dosage on EL-4B5 cells are more than 5-fold higher than the one as claimed (e.g. 50 Gy vs 9.5 Gy or less).
Kim teaches a study on irradiating the mouse lymphoma EL4 cells with varying low dosages. It teaches that cells in early log phase were pre-exposed to low dose of y-rays (0.01 Gy) 4 or 20 hrs prior to high dose gamma-ray (4, 8 and 12 Gy for cell survival fraction analysis; 8 Gy for DNA fragmentation analysis) irradiation. Significant adaptive response, increase in cell survival fraction and decrease in the extent of DNA fragmentation were induced when low and high dose gamma-ray irradiation time interval was 4 hr. Their data suggest that the induction of adaptive response to ionizing radiation in EL4 cells required both protein and RNA synthesis. See e.g. Abstract. 
Accordingly, teachings of Kim indicate that irradiation of the mouse lymphoma EL-4 cells with doses of radiation at the instantly claimed range (9.5 Gy or less) was known and practiced. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the studies in Endl by increasing or reducing dosages of irradiation applied on the EL-4B5 cells used in co-culturing with B-cells. One would have been motivated to do so to optimize the irradiation dosage. As to the claimed dose range of 9.5 Gy or less, one of skill in the art would have been able to arrive at it through routine experimental optimization unless there is evidence that the claimed range produces unexpected results.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648